Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statements on Form S-8 (File Nos. 333-180461,333-147334, 333-157041, 333-164469, 333-171981 and 333-185998) and on Form S-3 (File Nos. 333-159917 and 333-180460) of our report dated March 11, 2013, relating to the consolidated financial statements of NovaBay Pharmaceuticals, Inc. included in this Annual Report on Form 10-K for the year ended December 31, 2012. /s/ OUM & Co. LLP San Francisco, California March 11, 2013
